OPINION OF TI-IE COURT — BY
CHIEF JUSTICE HAMPTON.
Appeal from an interloeutary decree of the chancellor, dissolving the injunction, which stayed proceedings at law, when judgment and execution were had by the defendant against complainant.
We are satisfied with the decree of the chancellor, restraining the proceedings at law, except as to one hundred and fifty dollars, which we consider should be locked up, to await the result of the final decree as to the damage resulting to the complainant, from the alleged deficit in the quan tity of good land.
Decree affirmed as to all but one hundred and fifty dollars, for which sum let the injunction still protect from the money making process of the court of law.